Order entered January 14, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00283-CV

                      ESTATE OF: LOLA CHENOWITH, DECEASED

                           On Appeal from the Probate Court No. 2
                                    Dallas County, Texas
                            Trial Court Cause No. PR-12-00202-2

                                            ORDER
       The supplemental clerk’s record containing a copy of the “Last Will & Testament of Lola

B. Chenoweth” ordered to be filed by January 6, 2014 has not been filed. Accordingly, we

ORDER Dallas County Clerk John F. Warren to file, no later than January 21, 2014, either a

supplemental record containing the will or written verification that the will cannot be located.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE